            Case 1:20-cv-10280-CM Document 4 Filed 12/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HECTOR CARABALLO; EMILY
RODRIGUEZ,

                             Plaintiffs,                            20-CV-10280 (CM)

                     -against-                         ORDER DIRECTING PAYMENT OF FEE
                                                             OR IFP APPLICATION
ALCIDES PASTILHA; COLLEEN REGAN,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiffs brings this action pro se. To proceed with a civil action in this Court, a plaintiff

must either pay $400.00 in fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to

request authorization to proceed without prepayment of fees, submit a signed IFP application.

See 28 U.S.C. §§ 1914, 1915.

       Plaintiffs submitted the complaint without the filing fees or IFP applications. Within

thirty days of the date of this order, Plaintiffs must either pay the $400.00 in fees or submit the

attached IFP applications. 1 If Plaintiffs submit the IFP applications, they should be labeled with

docket number 20-CV-10280 (CM). If the Court grants the IFP applications, Plaintiffs will be

permitted to proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

       The Clerk of Court is directed to mail a copy of this order to Plaintiffs and note service

on the docket. No summons shall issue at this time. If Plaintiffs comply with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiffs fail to

comply with this order within the time allowed, the action will be dismissed.




       1
           The Court requires a signed IFP application from each Plaintiff.
            Case 1:20-cv-10280-CM Document 4 Filed 12/10/20 Page 2 of 2




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     December 10, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 2
